Citation Nr: 1710435	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  16-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral flatfoot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1981 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran raised the issues of entitlement to service connection for a back, knee, uterine fibroid, and hypertension disabilities in a December 2016 correspondence to the Board.  The Veteran is advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits and, if the Veteran wishes to file a claim, she must do so on the prescribed form.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's most recent VA examination to evaluate her bilateral foot disability was conducted in April 2014.  Since then, in November and December 2016, the Veteran's representative stated that the Veteran's foot disability has worsened.  Additionally, the representative stated that not all of the Veteran's treatment records were reviewed in rendering the April 2014 VA opinion.   In light of the Veteran's complaints of a worsening of her disability and the potential that not all of the Veteran's treatment records are associated with the record, the Board finds that a new VA examination is necessary to assess the severity of her foot disability and a remand is thereby warranted.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request all treatment records, specifically any and all podiatry notes and examinations, from the Oakland VAMC in Pittsburgh, Pennsylvania and the Butler VAMC, in Butler, Pennsylvania, from April 2014 to the present, and associate them with the record.

2. Once the above requested development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional.  Schedule the Veteran for a VA foot examination to determine the current nature and severity of her service connected bilateral foot disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service connected disability.  

3. All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the evidence of record.

5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6. Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

